 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                                      IN THE UNITED STATES DISTRICT COURT

 9                                          EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                                     2:18-CV-00799-KJM-CKD
12                       Plaintiff,
13              v.                                                 STIPULATION FOR PARTIAL LIFT
                                                                   OF STAY AND ORDER
14   REAL PROPERTY LOCATED AT 2033
     BASTONA DRIVE, ELK GROVE,
15   CALIFORNIA, SACRAMENTO
     COUNTY, APN: 119-1860-037-0000,
16   INCLUDING ALL APPURTENANCES
     AND IMPROVEMENTS THERETO, ET
17   AL.,
18                       Defendants.
19

20              The United States and claimant Jing Sheng Jiang, through their respective counsel, hereby

21 stipulate and request the Court to lift the stay for the limited purpose of filing settlement documents for

22 real property located at 9043 Pembridge Drive, Elk Grove, California, Sacramento County, APN: 134-

23 0730-009-0000 (“defendant Pembridge Drive”). The parties anticipate that, if granted, the settlement

24 documents would close the case against defendant Pembridge Drive. Thus, the stay would no longer be

25 necessary for this property.1

26              Jan Horn and Maureen Horn, Trustees, filed a claim asserting a lienholder interest in defendant

27 Pembridge Drive. Claimant Jing Sheng Jiang filed a Claim and Answer to the Complaint regarding

28   1
         The case would remain stayed as to the other four In Rem Defendants. This request is limited to defendant Pembridge Drive.
                                                                    1                           Stipulation for Partial Lift of Stay and Order
 1 defendant Pembridge Drive. No other party has filed a claim asserting an interest in defendant

 2 Pembridge Drive.

 3         On May 21, 2019, escrow closed for defendant Pembridge Drive. Jan Horn and Maureen Horn

 4 were paid in full through escrow. Jan Horn and Maureen Horn withdrew their claim on September 11,

 5 2019.

 6         The United States and claimant Jing Sheng Jiang have reached a settlement regarding the net

 7 proceeds from the sale of the Pembridge Drive property.

 8

 9 Dated: 12/13/2019                                     McGREGOR W. SCOTT
                                                         United States Attorney
10
                                                  By:    /s/ Kevin C. Khasigian
11                                                       KEVIN C. KHASIGIAN
                                                         Assistant U.S. Attorney
12

13 Dated: 12/13/19                                       /s/ Linda M. Parisi
                                                         LINDA M. PARISI
14                                                       Attorney for claimant Jing Sheng Jiang
15                                                       (Authorized by phone)
16

17

18                                                   ORDER

19         For the reasons set forth above, the stay is lifted regarding the real property located at 9043

20 Pembridge Drive, Elk Grove, California, Sacramento County, APN: 134-0730-009-0000.

21         IT IS SO ORDERED

22 Dated: December 18, 2019.

23

24
                                                             UNITED STATES DISTRICT JUDGE
25

26

27

28
                                                         2                        Stipulation for Partial Lift of Stay and Order
